Citation Nr: 1645535	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  14-13 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Whether the appellant's income is a bar to payment of VA improved death pension and special monthly pension benefits.


REPRESENTATION

Appellant is represented by: Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran (the Veteran) who had active duty service from June 1948 to July 1953.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the RO in Montgomery, Alabama.

In July 2015, the Board remanded this appeal for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  

While the subject matter of this appeal involves information about the appellant's income and personal expenses, and also contains a Federal Income Tax return submitted by the appellant, the appeal does not include information obtained through Income Verification Matching (IVM) procedures from the Internal Revenue Service.  Therefore special handling procedures pertaining to IVM cases do not apply.  Nevertheless, in order to protect sensitive income information from public exposure, the Board will refrain from discussing actual income information even where provided directly by the appellant.  That information is set out in detail in Supplemental Statements of the Case in March 2016, May 2016, and September 2016, which the Board incorporates by reference. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the initial, and subsequent, annualization periods pertinent to this appeal, the appellant's countable income exceeded the maximum annual pension rate.  

CONCLUSION OF LAW

The appellant's income precludes the payment of improved death pension and special monthly pension benefits.  38 U.S.C.A. §§ 1502, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.274, 3.275 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Death pension benefits are generally payable to surviving spouses as a result of a veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  An eligible surviving spouse is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the claimant meets specific income and net worth requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4), 3.274.

In order to receive benefits, an eligible surviving spouse must meet the net worth requirements found in 38 C.F.R. § 3.274 and not have an annual income in excess of the Maximum Annual Pension Rate (MAPR) as specified in 38 C.F.R. § 3.23.  38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. §§ 3.3(a), 3.23, 3.274.  

The income limits for pension benefits are published in tabular form in the M21-1MR, Part I, Appendix B, and are given the same force and effect as if published in the Code of Federal Regulations.  See 38 C.F.R. § 3.21.  The rates are specified in 38 U.S.C.A. §§ 1521, 1541, and 1542, as increased periodically under 38 U.S.C.A. § 5312.  If countable income exceeds the applicable MAPR as specified in 38 C.F.R. § 3.23 or 3.24 (surviving child(ren)), pension benefits cannot be paid.  

A higher MAPR (and increased benefits) is available to a surviving spouse by reason of the need for aid and attendance, or by reason of being housebound.  38 U.S.C.A. §§ 1502(b), 1541(d)&(e); 38 C.F.R. § 3.351(a)(5),(b),(c). 

The monthly pension benefit is computed by subtracting the countable income on the date of entitlement from the applicable MAPR and dividing the result by 12.  If the total annual amount is less than four percent of the maximum annual rate, the payments may be made less frequently unless the claimant expressly requests otherwise.  38 C.F.R. § 3.273.

Improved Pension income and excludable expenses are based on 12-month annualization periods.  38 C.F.R. §§ 3.271, 3.272.  For the initial annualization period (a.k.a. initial year), income will be counted from the date of eligibility (such as the date of the Veteran's death) through the end of the month 12 months after that date.  Thereafter, countable income is generally based on the calendar year.

The general rule is that all payments of any kind or from any source will be counted as income unless specifically excluded.  Income is counted for the full calendar year in which it is received.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.252(c), 3.271.  

In this case, in the November 2010 decision, the RO determined that the appellant met the basic eligibility requirements for nonservice-connected death pension, as well as the additional requirements special monthly pension based on the need for aid and attendance.  However, the RO determined that the appellant's income exceeded the MAPR, as set out under 38 U.S.C.A. §§ 1521, 1541, and 1542.  

Central to the appellant's argument on appeal is that the information considered by the RO does not present a complete picture of her expenses.  She asserts that she pays or has paid an assistant or assistants to help her with activities of daily life, such as household tasks, which she can no longer perform due to her physical disabilities.  On the VA Form 9, the appellant stated: "I pay $60 every two weeks for someone to change my bed-to help me with my laundry-clean my house-I know you do not consider this medical-but it is..."  On the notice of disagreement, the appellant stated "I pay $10 an hour for in-home health-I pay by check."  

Exclusions from countable income may include: (1) Welfare: Donations from public or private relief, welfare, or charitable organizations. (2) Maintenance: The value of maintenance furnished by a relative, friend, or a charitable organization; or money paid to the individual or to a rest home or other community institution or facility (because of impaired health or advanced age) to cover the cost of maintenance; (3) VA pension benefits; (4) Reimbursement of any kind for casualty loss, not to exceed the greater of the fair market value or reasonable replacement value of the property involved at the time immediately preceding the loss; (5) Profit from the sale of real or personal property other than in the course of business, except amounts in excess of the sales price; (6) Amounts in joint accounts acquired by reason of death of other joint owner; (7) Unreimbursed medical expenses, but only if certain conditions are met; (8) Final expenses: Expenses of the Veteran's last illness, burial, and just debts of Veteran (if paid by the surviving spouse or child); (9) Educational expenses; (10) Child's work income; (11) Hardship Exclusion; (12) Cash surrender value of life insurance policy, or lump-sum life insurance proceeds on a policy for the Veteran; (13) Payments received and any savings associated with Medicare Prescription Drug Discount Card and Transitional Assistance Program; and (14) Other payments: Domestic Volunteer Service Act Programs payments; distributions under 38 U.S.C.A. § 1718 (Special Therapeutic and Rehabilitation Activities Fund); survivor benefit annuities (for spouses of Veterans who died prior to November 1, 1953); Agent Orange settlement payments; restitution to individuals of Japanese ancestry; income of up to $2,000 per year received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; compensation under the Alaska Native Claims Settlement Act; Monetary allowance under 38 U.S.C.A. chapter 18 for certain individuals who are children of Vietnam Veterans or children of Veterans with covered service in Korea; Victims of Crime Act compensation.  See 38 C.F.R. § 3.272. 

VA's Adjudication Manual includes information specific to the types of expenses of in-home attendants which are deductible as unreimbursed medical expenses.  These include the wages of the in-home attendant, even if the attendant is not a licensed health professional.  See M21-1MR V.i.3.D.13.h.  The Adjudication Manual also provides the types of proof which are necessary to substantiate such expenses.  These include a receipt bill statement on the provider's letterhead, computer summary, ledger, or bank statement.  Such evidence must include the amount paid, the date payment was made, the purpose of the payment (the nature of the product or service provided), the name of the person to or for whom the product or service was provided, and identification of the provider to whom payment was made.  See M21-1MR V.i.3.D.13.i.  

While the appellant has written to VA many times asserting that VA has not considered all of her expenses, the information provided by the appellant regarding expenses has been largely anecdotal and of inadequate detail to form an accurate picture of her expenses and whether they are legally excludable or not.  

On remand from the Board, the RO sent a letter dated January 22, 2016, which informed the appellant of the provisions for reporting medical expenses, and expenses for aid and attendance, and provided her a Form on which to report these expenses in compliance with VA regulations and adjudication procedures.  The RO explained that, to exclude expenses 5 details must be provided, including the amount of the expense, the purpose of the expense, the date paid, the provider, and for whom it was paid.  

The appellant apparently did not complete the forms provided by the RO and did not provide the detailed information requested.  In February 2016, she submitted another written description of various expenses.  The RO considered the appellant's submissions and issued Supplemental Statements of the Case in March 2016.  The RO included the appellant's Social Security benefits, as well as income from 2 private pensions, an IRA withdrawal, and interest income.  The RO permitted expenses to be deducted for Medicare payments.  However, after this deduction, the appellant's income exceeded her 2010 MAPR of $12,681.00, which included her aid and attendance allowance, by a substantial margin.  The appellant did not provide adequate information to deduct expenses for personal assistance or other miscellaneous medical expenses; however, the RO noted that, even if the amount of $3,640.00 she reported as payment for personal assistance were considered, her income would still exceed the MAPR by a substantial margin.  The RO also explained to the appellant that expenses she reported such as rent and non-medical living expenses, could not be deducted from income.  

The appellant then submitted another written account in April 2016, including several store receipts and a printout of co-pays from January 1, 2015 to December 11, 2015, which totaled $202.85.  However, as set out in the May 2016 Supplemental Statement of the Case, even considering these amounts, her income still exceeds the MAPR by a substantial margin.  

The appellant responded yet again with a written account in June 2016 and described numerous expenses of daily living she had incurred, as well as a copy of her 2015 tax return.  However, aside from a few store receipts, she did not provide the detailed accounting of information requested by the RO.  She supplied a list of checks written by her, and the amount of each withdrawal; however, the information requested by the RO, such as matching receipts, the purpose of the expense, and the provider of the service, or for whom it was paid, was not provided.  The tax returns showed income slightly greater than, but generally consistent with, previously submitted or obtained information.  The RO considered this income information along with Medicare expenses and the Veteran's last expenses but concluded in a September 2016 Supplemental Statement of the Case that her income was still substantially in excess of 2016 MAPR of $13,794.00.

After a review of all of the evidence, the Board finds that, for the initial and subsequent annualization periods pertinent to this appeal, the appellant's countable income has exceeded the MAPR by substantial amounts.  There is generally no dispute as to the amount of her income, nor is there any issue with her net worth.  It would appear the essential dispute surrounds the expenses that can be considered in reducing her income.  Unfortunately, the appellant has generally been unable to provide the detailed accounting of these expenses which is required under VA law despite receiving ample notice of this requirement. The information she has provided has been considered; however, it does not result in a significant reduction in her countable income. 

The Board recognizes the appellant's belief that she needs and is entitled to death pension benefits; however, there is no reasonable interpretation of the facts of this case which would support favorable action with regard to the appellant's claim.  The appellant's countable income exceeds the MAPR for the 2010 year, and each year since then.  Thus, the application of the principle of reasonable doubt is not appropriate in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).

Duties to Notify and Assist

The appellant was provided adequate notice of the information and evidence necessary to substantiate her claim by the November 2010 notice letter and by a letter sent in response to the Board's remand in January 2016.  The appellant does not assert that there has been any deficiency in the notice provider her, nor has she identified any outstanding records pertinent to the appeal that have not been obtained.  There is also no question necessary for resolution of this appeal that requires a medical opinion.  

The Board has considered whether any special notice is necessary in this case pertaining to rating reduction actions.  See 38 C.F.R. § 3.105(f).  However, there was no actual reduction in benefits paid in this case.  Moreover, as pertinent to death pension benefits, 38 C.F.R. § 3.103(b)(3) provides that no advance notice or opportunity for a hearing is required, and VA will send written notice at the same time it reduces or terminates benefits where the adverse action is based solely on factual and unambiguous information or statements as to income, net worth, or dependency or marital status that the beneficiary or his or her fiduciary provided to VA with knowledge or notice that such information would be used to calculate benefit amounts.  

Therefore, the Board finds that VA has complied with its duties to notify and assist the appellant in this case.


ORDER

The appeal is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


